          Case 3:94-cr-00380-JO         Document 75       Filed 10/30/20      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                             Case No. 3:94-cr-00380-JO

                                     Plaintiff,
                                                        ORDER GRANTING AMENDED
                       v.                               JOINT MOTION TO REDUCE
                                                        SENTENCE
  ALAN LAWREN CE SHELBY,

                                  Defendant.

Jones, Judge:

        This matter is before the Court on the parties' amended joint motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(l)(A)(i). Based on the filings to date and the agreement of the

parties, and after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court

finds that extraordinary and compelling reasons warrant a reduction of defendant's sentence on

Count 2 to 85 months, leaving in place the 60-month sentence on Count 1, with the two terms to

run concurrently. All other terms and provisions of the second amended judgment shall remain

unchanged, including the three-year term of supervised release and the requirement that the

defendant must reside at and participate in the program of a residential reentry center for not more

than 120 days, to be released at the direction of the probation officer. The Court concludes that the

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
          Case 3:94-cr-00380-JO         Document 75       Filed 10/30/20   Page 2 of 2




defendant's release pursuant to this order will not pose a danger to any other person or the

community. This sentence reduction is consistent with the currently applicable U.S. Sentencing

Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision. The amended judgment shall not

become effective until ten days after it is entered on the docket.

       Dated this   3o ~ day of October, 2020.



                                               Senior United State




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
